DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered. 
3.	As directed by the amendment: no claims have been amended, claim 1 has been canceled previously, and no claims have been added. Thus, claims 2-17 are currently pending in this application.
Claim Objections
4.	In light of Applicant's Amendment of 07/21/2022 & 08/25/2022, the objection to the claims 3, 6, 7, 13-15 and 17 set forth in the Office Action of 04/28/2022, is hereby withdrawn.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 8-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ikegawa (JP2011202594) in view of Childe et al. (hereinafter “Childe”) (Pub. No.: US 2010/0215485 A1).
With respect to claim 8
Ikegawa discloses a vehicle water pump 1 comprising casing/housing 10, a power transmission member 20, and  an impeller 40, which is fixed to one end of the inductor 30 (see Solution). As displayed in annotated Figures 1 and 2 below, Ikegawa evidently illustrates as how the inductor 30, which is having a toroidal configuration, is directly encircling a portion of the impeller 40.
Further, Ikegawa expressly states that the impeller 40 is being fixedly mounted on one end of the inductor 30 (see Solution).

    PNG
    media_image1.png
    464
    754
    media_image1.png
    Greyscale
	 
With reference to annotated Figure 1 again, Ikegawa surely exhibits as how the impeller 40 is being longitudinally aligned with the toroidal inductor.
Ikegawa, in Paragraph [0027], then goes on to describe how: Switching between the short-circuited state and the non-short-circuited state of the inductor 30 is performed by the control means 50. 誘導子３０の短絡状態および非短絡状態の切り替えは、制御手段５０によりなされる。 
The control means 50 includes an electromagnetic coil 51, an armature 52, a short-circuit portion 53, and an urging member 54. 
Likewise, in Paragraph [0028], Ikegawa notes that an annular electromagnetic coil 51, which is provided with yoke 51a, is being used so as to surround the shaft 41. 
	More specifically, in Paragraphs [0029] & [0030], Ikegawa further details: The armature 52 uses a magnetic material that is attracted to the electromagnetic coil 51 by the magnetic force generated by the operation of the electromagnetic coil 51. アーマチュア５２は、電磁コイル５１の作動により発生する磁力により、電磁コイル５１に対して吸引される磁性材が使用される。 
The armature 52 moves forward and backward along the shaft 41 according to the operating state of the electromagnetic coil 51, and the inductor 30 is located between the inner 
peripheral surface of the electromagnetic coil 51 and the outer peripheral surface of the shaft 41 in the suction state. It is arranged on the other end side. アーマチュア５２は、電磁コイル５１の作動状態に応じてシャフト４１に沿って進退移動し、吸引状態で電磁コイル５１の内周面とシャフト４１の外周面との間に位置するように誘導子３０の他端側に配設される。 
The short-circuit portion 53 extends radially outward from the outer peripheral portion of the side end portion of the armature 52 on the inductor 30 side, and the outer peripheral portion formed in an annular shape comes into surface contact with the end surface of the inductor 30. 短絡部５３は、アーマチュア５２の誘導子３０側端部の外周部から径方向外側に延設されており、環状に形成された外周部が誘導子３０の端面と面接触する。 
Then, as the armature 52 moves forward and backward, the short-circuit portion 53 moves forward and backward in the longitudinal direction of the shaft 41, and the outer peripheral portion of the ring of the short-circuit portion 53 is in contact with or separated from the inductor 30. 
 Essentially, Ikegawa’s control system is certainly designed such that a circuit board is disposed within the housing 10 while is being defined by the combination of the armature 52 and short circuit portion 53 extending radially outward from the outer peripheral portion. Ikegawa more clearly discloses the methodology of the control system later in the disclosure, and even specifically describes as how the electromagnetic coil 51 and yoke 51a being linked together with the toroidal inductor 30 and/or the armature 52 and short circuit portion 53 and/or coupling member 55 and/or urging member 54. Certainly, Ikegawa’s control system utilizes electromagnetic properties and relationships existing between a stator assembly and/or the circuit board and/or the toroidal inductor. Clearly, disclosing the arrangement of the electromagnetic coil 51 and yoke 51a, Ikegawa specifically teaches electrical and/or magnetitic circuits and the stator assembly that is directly and/or indirectly located between the circuit board and the toroidal inductor, as instantly claimed.
However, although Ikegawa discloses most of the limitations of the claim, he is silent as to the fact that the system including a shroud  which is covering the impeller and disposed between the impeller and the housing. 
Nonetheless, the use of shrouded impellers is notoriously well known in the art, as taught by Childe. Childe successfully discloses the centrifugal compressor 1 that includes an impeller, very similar to that seen in annotated Figure 1, a diffuser and a shroud. 

    PNG
    media_image2.png
    521
    687
    media_image2.png
    Greyscale

As stated in Abstract, Childe notes that one of the diffuser and shroud includes a plurality of recesses and the other of the diffuser and shroud includes a plurality of radial vanes. The shroud covers the impeller and diffuser such that each radial vane projects into a respective recess. Notably, in Paragraph [0032], Childe teaches: The diffuser 3 comprises a hub 13, a perimeter wall 14, a plurality of radial vanes 15, and a plurality of axial vanes 16. A step 17 is formed in the upper surface of the hub 13 so as to define a central portion 18 and an outer annulus 19. The radial vanes 15 are two-dimensional aerofoils spaced circumferentially around the outer annulus 19. The perimeter wall 14 is spaced from and encircles the hub 13. The axial vanes 16 are two-dimensional aerofoils that extend between and secure the perimeter wall 14 to the hub 13.
Specifically, Childe’s structure utilizes operation principles of a shrouded impeller. As best seen in annotated Figure 3, Childe evidently demonstrates as how the hub 13 is arranged such that it covers the impeller 6. Clearly, Childe, disclosing this hub 13, specifically teaches a shroud portion S13 which is covering/surrounding/encircling the impeller while is being disposed between the impeller and the housing portion H14. 
Consequently, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of using an shroud, as taught by Childe, to the device of Ikegawa as part of an obvious combination of known prior art structures, in this case the use of shrouds, to achieve predictable results, in this case, to control the  fluid flow through the system. See KSR; MPEP 2141 III. 
Thus modified, one of ordinary skill would have been reasonably appraised to further place the toroidal inductor outside of the shroud/ diffuser, which is being disposed between the impeller and compressor housing, and/or to further encircle the shroud/diffuser and/or to further directly encircle an outer surface of an inlet of the shroud and a portion of the impeller such that the outer surface of the inlet of the shroud and the portion of the impeller being longitudinally aligned with the toroidal inductor, as instantly claimed.
Moreover, with respect to the recitation of "turbomachine", it should be noted that this limitation appears as a part of a preamble. With respect to the preamble, it should be noted that the preamble of the claims does not provide enough patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and a portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951). 

Regarding claims 9 and 10, Ikegawa and Childe substantially disclose the turbomachine, as claimed and as detailed above. Additionally, as best seen in annotated Figure 1, Ikegawa evidently illustrates that the circuit board, which is defined by the combination of the armature 52 and short circuit portion 53, and/or the toroidal inductor 30 is clearly directly and/or indirectly exposed to a fluid flow generated by or acting upon the impeller 40, otherwise, the system cannot normally operate.
However, the combination of Ikegawa and Childe does not explicitly disclose that the fluid is air.  Nonetheless, the Examiner notes that the actions of the fluid are intended use recitations – “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims” (MPEP 2115 [R-2]). In this case, the air is considered as the material or article worked upon and does not impart patentability to the claims. As such, according to the combination, one skilled in the art would surely recognize that the toroidal inductor and/or circuit board would be further exposed to an airflow generated by or acting upon the impeller, as instantly claimed.
Regarding claim 11, Ikegawa and Childe substantially disclose the turbomachine, as claimed and as detailed above. 

    PNG
    media_image3.png
    362
    636
    media_image3.png
    Greyscale

Additionally, as best seen immediately above, Ikegawa evidently illustrates that the circuit board, which is defined by the combination of the armature 52 and short circuit portion 53 extending radially outward from the outer peripheral portion, lies in a plane that is perpendicular to a rotational axis 41 of the impeller 40, as instantly claimed. 

With respect to claim 12 
Ikegawa discloses a vehicle water pump 1 comprising casing/housing 10, a power transmission member 20, and  an impeller 40, which is fixed to one end of the inductor 30 (see Solution). As displayed in annotated Figures 1 and 2 below, Ikegawa evidently illustrates as how the inductor 30, which is having a toroidal configuration, is directly encircling a portion of the impeller 40. Further, Ikegawa expressly states that the impeller 40 is being fixedly mounted on one end of the inductor 30 (see Solution).
With reference to annotated Figure 1 again, Ikegawa surely exhibits as how the impeller 40 is being longitudinally aligned with the toroidal inductor.
Ikegawa, in Paragraph [0027], then goes on to describe how: Switching between the short-circuited state and the non-short-circuited state of the inductor 30 is performed by the control means 50. 誘導子３０の短絡状態および非短絡状態の切り替えは、制御手段５０によりなされる。 
The control means 50 includes an electromagnetic coil 51, an armature 52, a short-circuit portion 53, and an urging member 54. 
Likewise, in Paragraph [0028], Ikegawa notes that an annular electromagnetic coil 51, which is provided with yoke 51a, is being used so as to surround the shaft 41. 
More specifically, in Paragraphs [0029] & [0030], Ikegawa further details: The armature 52 uses a magnetic material that is attracted to the electromagnetic coil 51 by the magnetic force generated by the operation of the electromagnetic coil 51. アーマチュア５２は、電磁コイル５１の作動により発生する磁力により、電磁コイル５１に対して吸引される磁性材が使用される。 
The armature 52 moves forward and backward along the shaft 41 according to the operating state of the electromagnetic coil 51, and the inductor 30 is located between the inner peripheral surface of the electromagnetic coil 51 and the outer peripheral surface of the shaft 41 in the suction state. It is arranged on the other end side. アーマチュア５２は、電磁コイル５１の作動状態に応じてシャフト４１に沿って進退移動し、吸引状態で電磁コイル５１の内周面とシャフト４１の外周面との間に位置するように誘導子３０の他端側に配設される。 
The short-circuit portion 53 extends radially outward from the outer peripheral portion of the side end portion of the armature 52 on the inductor 30 side, and the outer peripheral portion formed in an annular shape comes into surface contact with the end surface of the inductor 30. 短絡部５３は、アーマチュア５２の誘導子３０側端部の外周部から径方向外側に延設されており、環状に形成された外周部が誘導子３０の端面と面接触する。 
Then, as the armature 52 moves forward and backward, the short-circuit portion 53 moves forward and backward in the longitudinal direction of the shaft 41, and the outer peripheral portion of the ring of the short-circuit portion 53 is in contact with or separated from the inductor 30. 


    PNG
    media_image1.png
    464
    754
    media_image1.png
    Greyscale
	 	 
In fact, disclosing the combination of the electromagnetic coil 51 and yoke 51a, Ikegawa specifically teaches a stator assembly that is coupled to the housing 10.
However, most importantly in Ikegawa is his specific arrangement of the toroidal inductor 30 that is located between the stator assembly and the impeller 40, as instantly claimed.
Although Ikegawa discloses most of the limitations of the claim, he is silent as to the fact that the system including a shroud  which is covering the impeller and disposed between the impeller and the housing. 
Nonetheless, the use of shrouded impellers is notoriously well known in the art, as taught by Childe. Childe successfully discloses the centrifugal compressor 1 that includes an impeller, very similar to that seen in annotated Figure 1 of Ikegawa, a diffuser and a shroud. 

    PNG
    media_image2.png
    521
    687
    media_image2.png
    Greyscale

As stated in Abstract, Childe notes that one of the diffuser and shroud includes a plurality of recesses and the other of the diffuser and shroud includes a plurality of radial vanes. The shroud covers the impeller and diffuser such that each radial vane projects into a respective recess. Notably, in Paragraph [0032], Childe teaches: The diffuser 3 comprises a hub 13, a perimeter wall 14, a plurality of radial vanes 15, and a plurality of axial vanes 16. A step 17 is formed in the upper surface of the hub 13 so as to define a central portion 18 and an outer annulus 19. The radial vanes 15 are two-dimensional aerofoils spaced circumferentially around the outer annulus 19. The perimeter wall 14 is spaced from and encircles the hub 13. The axial vanes 16 are two-dimensional aerofoils that extend between and secure the perimeter wall 14 to the hub 13.
Specifically, Childe’s structure utilizes operation principles of a shrouded impeller. As best seen in annotated Figure 3 above, Childe evidently demonstrates as how the hub 13 is arranged such that it covers the impeller 6. 
Obviously, Childe, disclosing this hub 13, specifically teaches a shroud portion S13 which is covering/surrounding/encircling the impeller while is being disposed between the impeller and the housing portion H14. 
Consequently, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of using an shroud, as taught by Childe, to the device of Ikegawa as part of an obvious combination of known prior art structures, in this case the use of shrouds, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III. 
Thus modified, one of ordinary skill would have been reasonably appraised to further provide a rotor assembly, wherein the shroud would be further covering the impeller and being disposed between the impeller and the housing and/or a toroidal inductor would be further surrounding the rotor assembly, as instantly claimed.
Moreover, with respect to the recitation of "turbomachine", it should be noted that this limitation appears as a part of a preamble. With respect to the preamble, it should be noted that the preamble of the claims does not provide enough patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and a portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951). 
Regarding claims 14 and 15, Ikegawa and Childe substantially disclose the turbomachine, as claimed and as detailed above. 
Additionally, in Paragraphs [0029] & [0030], Ikegawa specifically teaches: The armature 52 uses a magnetic material that is attracted to the electromagnetic coil 51 by the magnetic force generated by the operation of the electromagnetic coil 51. アーマチュア５２は、電磁コイル５１の作動により発生する磁力により、電磁コイル５１に対して吸引される磁性材が使用される。 
The armature 52 moves forward and backward along the shaft 41 according to the operating state of the electromagnetic coil 51, and the inductor 30 is located between the inner peripheral surface of the electromagnetic coil 51 and the outer peripheral surface of the shaft 41 in the suction state. It is arranged on the other end side. アーマチュア５２は、電磁コイル５１の作動状態に応じてシャフト４１に沿って進退移動し、吸引状態で電磁コイル５１の内周面とシャフト４１の外周面との間に位置するように誘導子３０の他端側に配設される。 
The short-circuit portion 53 extends radially outward from the outer peripheral portion of the side end portion of the armature 52 on the inductor 30 side, and the outer peripheral portion formed in an annular shape comes into surface contact with the end surface of the inductor 30. 短絡部５３は、アーマチュア５２の誘導子３０側端部の外周部から径方向外側に延設されており、環状に形成された外周部が誘導子３０の端面と面接触する。 
Then, as the armature 52 moves forward and backward, the short-circuit portion 53 moves forward and backward in the longitudinal direction of the shaft 41, and the outer peripheral portion of the ring of the short-circuit portion 53 is in contact with or separated from the inductor 30.  Essentially, Ikegawa’s control system is certainly designed such that a circuit board, which is defined by the combination of the armature 52 and short circuit portion 53 extending radially outward from the outer peripheral portion, is being disposed within the housing 10 while the toroidal inductor 30 being electrically coupled to this circuit board, as instantly claimed. 
Ikegawa more clearly discloses the methodology of the control system later in the disclosure, and even specifically describes as how the electromagnetic coil 51 and yoke 51a being linked together with the toroidal inductor 30 and/or the armature 52 and short circuit portion 53 and/or coupling member 55 and/or urging member 54. In fact, Ikegawa’s control system utilizes electromagnetic properties and relationships existing between a stator assembly and/or the circuit board and/or the toroidal inductor. Clearly, disclosing the arrangement of the electromagnetic coil 51 and yoke 51a, Ikegawa specifically teaches electrical and/or magnetitic circuits and the stator assembly that is directly and/or indirectly located between the circuit board and the toroidal inductor, as instantly claimed.
Hence, according to the combination, one skilled in the art would surely recognize that a circuit board being disposed within the housing, the toroidal inductor being electrically coupled to the circuit board and/or the stator assembly being located between the circuit board and the toroidal inductor, as instantly claimed.
Regarding claims 13 and 16, Ikegawa and Childe substantially disclose the turbomachine, as claimed and as detailed above. Additionally, as best seen in annotated Figure 1, Ikegawa evidently illustrates that the circuit board, which is defined by the combination of the armature 52 and short circuit portion 53, and/or the toroidal inductor 30 is clearly directly and/or indirectly exposed to a fluid flow generated by or acting upon the impeller 40, otherwise, the system cannot normally operate.
However, the combination of Ikegawa and Childe does not explicitly disclose that the fluid is air.  Nonetheless, the Examiner notes that the actions of the fluid are intended use recitations – “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims” (MPEP 2115 [R-2]). In this case, the air is considered as the material or article worked upon and does not impart patentability to the claims.
As such, according to the combination, one skilled in the art would surely recognize that the inductor and/or circuit board would be further exposed to an airflow generated by or acting upon the impeller, as instantly claimed.
Regarding claim 17, Ikegawa and Childe substantially disclose the turbomachine, as claimed and as detailed above. 
Additionally, as best seen in annotated Figure 1, Ikegawa evidently illustrates that the circuit board, which is defined by the combination of the armature 52 and short circuit portion 53 extending radially outward from the outer peripheral portion, lies in a plane that is perpendicular to a rotational axis 41 of the impeller 40.  

    PNG
    media_image3.png
    362
    636
    media_image3.png
    Greyscale

Allowable Subject Matter
9.	Claims 2-7 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to disclosure or render obvious the structure recited in the independent claim 2.
Regarding independent claim 2, the prior art neither discloses nor makes obvious a turbomachine comprising: a housing, a stator assembly, a rotor assembly having an impeller and a shroud, which is being disposed between the housing and impeller while rotating together with the impeller, and a toroidal inductor, as now claimed. Specifically, the prior art does not disclose or fairly suggest the turbomachine structure, wherein the toroidal inductor directly encircles an outer surface of an inlet of the shroud, which is being a part of the rotor assembly and being rotatable with the impeller, and a portion of the impeller such that the outer surface of the inlet of the shroud and the portion of the impeller are longitudinally aligned with the toroidal inductor, and wherein the toroidal inductor being further directly exposed to the airflow generated by or acting upon the impeller.
Response to Remarks/Arguments
10.	Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive. Applicant’s argument resides in contention that “The references of record, whether considered alone or in combination, fail to disclose or suggest a turbomachine including an impeller as recited in claim 2. Instead, Ikegawa, discloses an impeller (FIGS. 1 and 3; ref. no. 40) that is fixed to an inductor (ref. no. 30), and Childe does not disclose any inductor.” (see Applicants’ Remarks at page 6, last paragraph). In particular, Applicants argue that, because “Claim 8, by reciting "the impeller being rotatable relative to the toroidal inductor," clearly specifies that the toroidal inductor serves as a frame of reference and the impeller rotates as observed from that frame of reference (see Applicants’ Remarks at page 7, second paragraph), the Applicants disagree with the combinations of the references in arriving at the claimed invention. Further,  Applicants argue that since “The Free Dictionary actually defines 'relative to' as 'with regard to; concerning', which are not particularly meaningful for moving devices such as the recited turbomachine. Those of ordinary skill in the art would instead seek a more technical definition, such as that of relative motion, which Merriam-Webster.com defines as 'motion as observed from or referred to some material system constituting a frame of reference (as two adjacent walls and floor of a room) (see Applicants’ Remarks at page 7, second paragraph), and thus, “Neither Ikegawa nor Childe disclose or suggest such an impeller and toroidal inductor” and/or “Ikegawa and Childe, whether considered alone or in combination, fail to disclose or suggest each and every feature recited in claim 8” (see Applicants’ Remarks at page 7, second paragraph).
However, Applicants’ attention is drawn to the fact that the claim 8 merely recites: “a toroidal inductor that directly encircles an outer surface of an inlet of the shroud and a portion of the impeller such that the outer surface of the inlet of the shroud and the portion of the impeller are longitudinally aligned with the toroidal inductor, the impeller being rotatable relative to the toroidal inductor”. Indeed, there is no specific structure claimed or otherwise disclosed by Applicants which requires the toroidal inductor being immovable with respect to the impeller while the impeller being rotatable. Further, as stated above in the analysis for the independent claim 8, it should be noted that the Childe reference was brought specifically for the purpose of showing how a shroud, which is covering the impeller, is being disposed between the impeller and the housing.  
Childe’s structure utilizes operation principles of a shrouded impeller. Childe evidently demonstrates as how the hub 13 is arranged such that it covers the impeller 6. Clearly, Childe, disclosing this hub 13, specifically teaches a shroud portion S13 which is covering/surrounding/encircling the impeller while is being disposed between the impeller and the housing portion H14. 
Consequently, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of using an shroud, as taught by Childe, to the device of Ikegawa as part of an obvious combination of known prior art structures, in this case the use of shrouds, to achieve predictable results, in this case, to control the  fluid flow through the system. See KSR; MPEP 2141 III. 
Thus modified, one of ordinary skill would have been reasonably appraised to further place the toroidal inductor outside of the shroud/ diffuser, which is being disposed between the impeller and compressor housing, and/or to further encircle the shroud/diffuser and/or to further directly encircle an outer surface of an inlet of the shroud and a portion of the impeller such that the outer surface of the inlet of the shroud and the portion of the impeller being longitudinally aligned with the toroidal inductor, as instantly claimed. Still further, the Examiner notes that the test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLauqhlin, 170 USPQ 209 (CCPA 1971). 
Clearly, just because Ikegawa and Childe demonstrate another arrangement of the toroidal inductor not envisioned by Applicants, this does not discredit the toroidal inductor also disclosed by Ikegawa and Childe. Obviously, the claim language regarding the toroidal inductor is certainly very broad by its nature. Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981 ); In re Merck& Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).Therefore, this argument is not persuasive and rejection is proper. 
 For clarity, it should be noted that "under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention (see MPEP 2111). 
Regardless of what assumptions Applicant is willing to make, Ikegawa and Childe explicitly disclose all the structural limitations of the claims and is therefore fully capable of carrying out, any and all uses of such a structure. 
Due to the aforementioned reasons, the Applicants' arguments are not considered persuasive and so the current rejections are not being withdrawn. 

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        					

/L.P/Examiner, Art Unit 3746